--------------------------------------------------------------------------------


GUARANTY OF LEASE


THIS GUARANTY OF LEASE (this “Guaranty”) is executed as of March 1, 2005 by
EMERITUS CORPORATION, a Washington corporation (“Guarantor”), in favor of QR
LUBBOCK TEXAS PROPERTIES, L.P., a Texas limited partnership (“Landlord”).


R E C I T A L S


A. Landlord and ESC IV, LP, a Washington limited partnership (“Tenant”), have
entered into that certain Lease of even date herewith (the “Lease”) with respect
to a 56-bed alzheimer’s care facility located in Lubbock, Texas. All
initially-capitalized terms used herein and not otherwise defined herein shall
have the same meanings given such terms in the Lease.


B. Guarantor acknowledges and agrees that this Guaranty is given in accordance
with the requirements of the Lease and that Landlord would not have been willing
to enter into the Lease unless Guarantor was willing to execute and deliver this
Guaranty.


AGREEMENTS


NOW, THEREFORE, in consideration of Landlord entering into the Lease with
Tenant, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Guarantor agrees as follows:


1. Guaranty.


Guarantor hereby absolutely and unconditionally guarantees to Landlord the
following (collectively, the “Guaranteed Obligations”):


(a) payment in full by Tenant of all rent (including, without limitation,
Minimum Rent and Additional Rent) and other amounts due under the Lease in the
manner and at the time(including any applicable grace periods) prescribed in the
Lease;


(b) the full, complete and timely performance by Tenant when due or within any
applicable cure periods of all covenants, indemnities and other obligations
under the Lease including, without limitation, any indemnity or other
obligations of Tenant which survives the expiration or earlier termination of
the Lease;


(c) the accuracy and truthfulness in all material respects of all of the
representations and warranties made by Tenant under the Lease; and


(d) all reasonable costs of collection or enforcement incurred by Landlord in
exercising any remedies provided for in the Lease at law or in equity with
respect to the matters set forth in clauses (a) through (c), inclusive, above.

1

--------------------------------------------------------------------------------





2. Performance by Guarantor.


If any of the Guaranteed Obligations shall not be paid or performed when due or
within any applicable cure period as required by the Lease, then upon written
demand by Landlord, Guarantor shall pay, within ten (10) days of demand by
Landlord, such sums and perform such obligations as required by the Lease,
without regard to:


(a) any defense, set-off, or counterclaim which Guarantor or Tenant may have or
assert;


(b) whether or not Landlord shall have instituted any suit, action or proceeding
or exhausted its remedies or taken any steps to enforce any rights against
Tenant or any other person to collect all or any part of such sums, either
pursuant to the provisions of the Lease or at law or in equity (it being
understood that this is a guaranty of payment and not collection, and
Guarantor’s liability for such payment shall be primary); or


(c) any other condition or contingency.


Guarantor waives any right of exoneration and any right to require Landlord to
make an election of remedies. Guarantor covenants and agrees that it shall not
knowingly cause any default under the Lease. Guarantor’s performance or
satisfaction of a portion, but not all, of the Guaranteed Obligations shall in
no way limit, affect, modify or abridge Guarantor’s obligation for that portion
of the Guaranteed Obligations which is not performed, and Landlord shall have
the right to designate the manner in which any payments made by Tenant under the
Lease or by any Guarantor pursuant to this Guaranty are applied to the
Guaranteed Obligations. Without in any way limiting the generality of the
foregoing, in the event that Landlord receives payment for, or is awarded a
judgment in any suit brought to enforce any Guarantor’s covenant to perform, a
portion of the Guaranteed Obligations, such payment or judgment shall in no way
be deemed to release any Guarantor from its covenant to perform or satisfy any
portion of the Guaranteed Obligations which is not satisfied by such payment or
collection of such judgment.


3. Guarantor’s Representations and Warranties.


Guarantor hereby represents and warrants unto Landlord that:


(a) this Guaranty constitutes a legal, valid, and binding obligation of
Guarantor and is fully enforceable against Guarantor in accordance with its
terms, subject to the effect of bankruptcy, insolvency, reorganization,
moratorium or other similar laws of general application and of legal or
equitable principles generally and covenants of good faith and fair dealing;


(b) all of the ownership interest in Tenant is directly or indirectly held by
Guarantor; and

2

--------------------------------------------------------------------------------







(c) this Guaranty is duly authorized, executed and delivered by and binding upon
Guarantor.


Any material breach by any Guarantor of the representations and warranties set
forth herein shall be a default under this Guaranty.


4. Waiver.


Guarantor hereby knowingly, voluntarily and unequivocally waives:


(a) all notice of acceptance hereof, protest, demand and dishonor, presentment
and demands of any kind now or hereafter provided for by any statute or rule of
law;


(b) any and all requirements that Landlord institute any action or proceeding,
or exhaust any or all of Landlord’s rights, remedies or recourse, against Tenant
or anyone else as a condition precedent to bringing an action against Guarantor
under this Guaranty, it being expressly agreed that the liability of Guarantor
hereunder shall be primary and not secondary;


(c) any defense arising by reason of any disability, insolvency, bankruptcy,
lack of authority or power, death, insanity, minority, dissolution or any other
defense of Tenant, its successors and assigns, or any Guarantor (even though
rendering same void, unenforceable or otherwise uncollectible), it being agreed
that Guarantor shall remain liable hereon regardless of whether Tenant or any
other such person be found not liable thereon for any reason;


(d) the benefits of any and all statutes, laws, rules or regulations applicable
in the State of Texas which may require the prior or concurrent joinder of any
other party to any action on this Guaranty or which may require the exhaustion
of remedies prior to a suit on this Guaranty, all as amended from time to time;


(e) any claim Guarantor might otherwise have against Landlord by virtue of
Landlord’s invocation of any right, remedy or recourse permitted it hereunder,
under the Lease or otherwise available at law or equity;


(f) any failure, omission, delay or lack on the part of Landlord or Tenant to
enforce, assert or exercise any right, power or remedy conferred on Landlord or
Tenant in the Lease or this Guaranty or any action on the part of Landlord
granting a waiver, indulgence or extension to Tenant or Guarantor;


(g) the voluntary or involuntary liquidation, dissolution, sale or other
disposition of all or substantially all the assets of Tenant, marshaling of
assets or liabilities, receiverships, insolvency, bankruptcy, assignment for the
benefit of creditors, reorganization, arrangement,

3

--------------------------------------------------------------------------------



composition or readjustment of, or other similar proceeding affecting Tenant or
any of its assets, or the disaffirmance of the Lease in any such proceeding; and


(h) any release or other reduction of the Guaranteed Obligations arising as a
result of the expansion, release, substitution or replacement (whether or not in
accordance with terms of the Lease) of the Premises or any portion thereof.


This Guaranty shall apply notwithstanding any extension or renewal of the Lease,
or any holdover following the expiration or termination of the Lease Term or any
renewal or extension of the Lease Term.


5. Financial Statements and Legal Proceedings.


Guarantor represents and warrants that the annual financial statements
heretofore given to Landlord by or on behalf of Guarantor:


(a) are true and correct in all material respects; and


(b) present fairly and accurately the financial condition of such Guarantor
through the periods and as of the date set forth therein.


6. Subsequent Acts.


Without notice to, consideration to, or the consent of, Guarantor:


(a) the Lease, and Tenant’s rights and obligations thereunder, may be modified,
amended, renewed, assigned or sublet;


(b) any additional parties who are or may become liable for the Guaranteed
Obligations may hereafter be released from their liability hereunder and
thereon; and/or


(c) Landlord may take, or delay in taking or refuse to take, any and all action
with reference to the Lease (regardless of whether same might vary the risk or
alter the rights, remedies or recourse of Guarantor), including specifically the
settlement or compromise of any amount allegedly due thereunder.


No such acts shall in any way release, diminish, or affect the absolute nature
of Guarantor’s obligations and liabilities hereunder. Guarantor’s obligations
and liabilities under this Guaranty are primary, absolute and unconditional
under any and all circumstances and until the Guaranteed Obligations are fully
and finally satisfied, such obligations and liabilities shall not be discharged
or released, in whole or in part, by any act or occurrence which might, but for
this Section 6, be deemed a legal or equitable discharge or release of
Guarantor.

4

--------------------------------------------------------------------------------





7. Successors and Assigns.


This Guaranty may be enforced as to any one or more breaches either separately
or cumulatively, shall inure to the benefit of Landlord (and its successors and
assigns) and shall be binding upon Guarantor (and its successors and assigns).
All references herein to “Landlord” shall mean the above-named Landlord and any
subsequent owner of Landlord’s interest in the Lease. No transfer by Guarantor
of its obligations hereunder shall operate to release Guarantor from such
obligations unless such a release is specifically granted by Landlord in
writing.


8. Remedies Cumulative.


All rights, remedies and recourse afforded to Landlord by reason of this
Guaranty, or otherwise, are separate and cumulative and may be pursued
separately, successively or concurrently, as occasion therefor shall arise and
are non-exclusive and shall in no way limit or prejudice any other legal or
equitable right, remedy or recourse which Landlord may have.


9. Subordination.


If for any reason whatsoever Tenant now or hereafter becomes indebted to
Guarantor or any Affiliate of any Guarantor, such indebtedness and all interest
thereon shall at all times be subordinate in all respects to the Guaranteed
Obligations. During any time in which an Event of Default has occurred and is
continuing under the Lease (and provided that Guarantor has received written
notice thereof), Guarantor agrees to make no claim for such indebtedness that
does not recite that such claim is expressly subordinate to Landlord’s rights
and remedies under the Lease.


10. Governing Law.


This Guaranty and all rights and duties of Guarantor and Landlord arising from
this Guaranty shall be governed by, construed and enforced in accordance with
the internal laws of the state of Texas.


11. [Intentionally-Deleted].


12. Severability. 


If any provision of this Guaranty or the application thereof to any person or
circumstance shall, for any reason and to any extent, be invalid or
unenforceable, neither the remainder of this Guaranty nor the application of
such provision to any other persons or circumstances shall be affected thereby,
but rather the same shall be enforced to the greatest extent permitted by law.

5

--------------------------------------------------------------------------------



13. Attorneys’ Fees.


In the event any legal action or proceeding is commenced to interpret or enforce
the terms of, or obligations arising out of, this Guaranty, or to recover
damages for the breach thereof, the party prevailing in any such action or
proceedings shall be entitled to recover from the non-prevailing party all
attorneys’ fees and reasonable costs and expenses incurred by the prevailing
party. As used herein, “attorneys’ fees” shall mean the fees and expenses of
counsel to the parties hereto, which may include printing, photocopying,
duplicating and other expenses, air freight charges, and fees billed for law
clerks, paralegals, librarians and others not admitted to the bar but performing
services under the supervision of an attorney. The term “attorneys’ fees” shall
also include, without limitation, all such fees and expenses incurred with
respect to appeals, arbitrations and bankruptcy proceedings.


14. Confirmation.


At any time, and at the request of Landlord, Guarantor shall execute and deliver
to Landlord a certificate in form and substance reasonably acceptable to
Guarantor ratifying and confirming all of Guarantor’s obligations and
liabilities under this Guaranty.


15. Benefit to Guarantor.


Guarantor acknowledges that it will benefit from the execution and continued
existence of the Lease, and Guarantor further acknowledges that Landlord will be
relying upon Guarantor’s guarantee, representations, warranties and covenants
contained herein.


16. Notices.


All notices, demands, certificates, requests, consents, approvals, and other
similar instruments under this Guaranty shall be made in writing and shall be
sent by personal delivery or by either (i) United States registered or certified
mail, return receipt requested, postage prepaid, or (ii) Federal Express or
similar generally recognized overnight carrier regularly providing proof of
delivery, addressed as follows:


If to Guarantor:  Emeritus Corporation
3131 Elliott Avenue, Suite 500
Seattle, Washington 98121
Attention: Raymond R. Brandstrom, CFO
Fax No.: (206) 301-4500


with a copy to:   The Nathanson Group PLLC
1520 Fourth Avenue, Sixth Floor
Seattle, Washington 98101
Attn: Randi S. Nathanson, Esq.
Facsimile No: (206) 623-1738

6

--------------------------------------------------------------------------------









If to Landlord:   c/o Nationwide Health Properties, Inc.
610 Newport Center Drive, Suite 1150
Newport Beach, California 92660
Attn: President and General Counsel
Facsimile No: (949) 759-6876


with a copy to:   Sherry Meyerhoff Hanson & Crance LLP
610 Newport Center Drive, Suite 1200
Newport Beach, California 92660
Attn: Kevin L. Sherry, Esq.
Facsimile No: (949) 719-1212


Any notice so given by mail shall be deemed to have been given as of the date of
delivery (whether accepted or refused) established by U.S. Post Office return
receipt or the overnight carrier’s proof of delivery, as the case may be,
whether accepted or refused. Any such notice not so given shall be deemed given
upon actual receipt of the same by the party to whom the same is to be given.
Such addresses may be changed by notice to the other parties given in the same
manner as provided above. If any party is not an individual, notice may be made
to any officer, member or principal thereof. In the event Landlord notifies
Guarantor of the name and address of Landlord’s lender, Guarantor shall cause a
copy of all notices delivered to Landlord by Guarantor to be concurrently
therewith delivered to such lender.


17. Incorporation of Recitals.


The Recitals set forth above are hereby incorporated by this reference and made
a part of this Guaranty. Guarantor hereby represents and warrants that the
Recitals are true and correct.


18. Other Facilities.


(a) Guarantor acknowledges that a fair return to Landlord on its investment in
the Premises is dependent, in part, upon the concentration by Tenant, Guarantor
and their respective Affiliates of the licensed alzheimer’s care business within
the geographical area in which the Premises is located upon Tenant’s business at
the Premises so as to maximize the gross revenues. Guarantor further
acknowledges that the diversion of residents and/or patient care activities from
the Premises to other facilities owned or operated by Guarantor, Tenant or their
respective Affiliates at any time during the Term will have a material adverse
impact on the value and utility of the Premises. Therefore, Guarantor agrees
that during the Term, and for a period of one (1) year thereafter, neither
Tenant nor Guarantor nor any Affiliate of Tenant or Guarantor shall, without the
prior written consent of Landlord, (i) operate, own, participate in or otherwise
receive revenues from any other business providing services similar to those of
the Business of the Facility within a ten (10) mile radius of the Facility;
provided,

7

--------------------------------------------------------------------------------



however, the foregoing shall not be deemed or construed to apply to the facility
known as Elmbrook Estates and located at 5301 66th Street, Lubbock, Texas 79424,
which Landlord acknowledges is currently owned, leased or managed by Tenant or
its Affiliate or to any facilities acquired by Tenant or its Affiliates after
the Effective Date (except during the last three (3) Leases Years of the Initial
Term or any applicable Renewal Term unless Tenant has elected to renew the Lease
for the next applicable Renewal Term), whether by acquisition, lease or
management agreement, as part of a transaction or series of related transactions
involving three (3) or more facilities, provided that, (A) less than fifty
percent (50%) of the facilities involved in any such transaction are located
within the area protected by Section 7.3 of the Lease and Section 7.3 of each of
the Related Leases, and (B) without the prior written consent of Landlord no
such transactions may collectively have the affect of allowing Tenant and/or its
Affiliates to operate more than five (5) facilities within the area protected by
Section 7.3 of the Lease and Section 7.3 of each of the Related Leases, or
(ii) except as is necessary to provide residents or patients with an alternative
level of care or as is otherwise necessary as a result of an admissions ban or
non payment of stay or to ensure the health and welfare of other residents of
the Facility, (A) recommend or solicit the removal or transfer of any resident
or patient from the Facility to any other nursing, health care, senior housing
or retirement housing facility or (B) divert actual or potential residents or
patients of the Business conducted at the Facility to any other facilities owned
or operated by Tenant or its Affiliates or to facilities from which Tenant or
its Affiliates receive any type of referral fees or other compensation for
transfers. In addition, Guarantor hereby covenants and agrees that during the
last two (2) years of the Initial Term or any applicable Renewal Term (unless
Tenant has elected to renew the Lease for the next applicable Renewal Term) and
for a period of one (1) year after the expiration or earlier termination of the
Term, Guarantor shall not employ any management or supervisory personnel working
at the Facility for any other business without the consent of Landlord in its
reasonable discretion. Notwithstanding the foregoing, unless the Lease
terminates as a result of an Event of Default by Tenant, the prohibition of
employment during the one (1) year period after the expiration or earlier
termination of the Term shall not apply to unsolicited personnel who approach
Guarantor directly and request employment by Guarantor. The terms of this
Section 18(a) shall survive the termination or expiration of the Lease.


(b) Upon a breach of any of the provisions of this Section 18, Landlord shall be
entitled to exercise any and all remedies available to it at law, in equity or
otherwise. In connection with any such exercise of remedies by Landlord,
Guarantor shall have the burden of proving that Landlord could have reasonably
mitigated its damages. Guarantor acknowledges that the provisions of this
Section 18 have been freely negotiated, reasonably protect the legitimate
business interests of the parties hereto, are reasonable in scope and duration,
are given as a material inducement to cause Landlord to enter into the Lease and
that any violation of the provisions of Section 18 would materially impair the
consideration received by Landlord pursuant to the terms of the Lease and this
Guaranty and the value of the Premises.




8

--------------------------------------------------------------------------------



 





EXECUTED as of the date first set forth above.


        GUARANTOR:


EMERITUS CORPORATION,
a Washington corporation


                                By: /s/ William M. Shorten     
                     Its: Director of Real Estate Finance  




